DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/28/2020 and 01/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention
 to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0196639 to Mugiraneza in view of U.S. Publication No. 2017/0285771 to Jung et al. (Jung).
As to claims 1 and 6, Mugiraneza discloses a touch-and-display device, wherein touch-and-display device has a display area and a non-display area and comprises: 
a touch-and-display panel (Fig. 1; Para. 0021, liquid crystal display panel 1 is incorporated with a touch panel 2), comprising a plurality of sensing electrodes in the 
a circuit, disposed in the non-display area and electrically connected to the sensing electrodes through a plurality of sensing lines (Fig. 1; Para. 0023, i) a touch panel controller 13 which is connected with the plurality of touch sensing electrodes 3, (ii) a modulator 14 which is connected with the plurality of proximity sensing electrodes and the touch panel controller 13, and (iii) an electromagnetic signal generator 15 which is connected with the modulator 14, which are shown as being outside the active area); and 
a peripheral electrode, disposed in the non-display area (Fig. 11, 12; Para. 0055, proximity sensing electrode, 4c; Para. 0034, Each of loop electrodes (i.e., the proximity sensing electrodes 4) is preferably provided so as to surround segment electrodes (i.e., the touch sensing electrodes 3)), 
wherein in a touch sensing period, the circuit transmits a touch sensing signal to the sensing electrodes through the sensing lines (Fig. 8; Para. 0041, The touch panel controller 13 applies, to the touch sensing electrodes 3 respective driving signals TX.sub.1 through TX.sub.(N.times.M) in a vertical blanking period T2 of the liquid crystal display panel 1), and determines whether each of the sensing electrodes is touched based on capacitance of the sensing electrodes (Fig. 8; Para. 0041, Then, in the vertical blanking period T2, the touch panel controller 13 reads out sensing signals RX corresponding to the respective driving signals TX.sub.1 through TX.sub.(N.times.M) from the respective touch sensing electrodes 3. As such, detection of a finger touch by 
wherein in a stylus sensing period, the circuit transmits an uplink signal to the sensing electrodes and the peripheral electrode (Fig. 11, 12; Para. 0033, 0042, A signal for magnetic induction sensing is modulated with a touch panel signal), and receives a downlink signal from the active stylus through the sensing electrodes (Fig. 11, 12; Para. 0033, 0042,  In a case where the RFID device 9 having the coil 10 (see FIG. 6) has been magnetically coupled to a proximity sensing electrode 4 having the loop-like shape in the touch panel 2, a magnetic flux changes, and consequently an induced voltage occurs in a touch sensing electrode 3. This change can be detected by the touch panel controller 13.), and determines a stylus location corresponding to the active stylus according to the downlink signal (Fig. 11, 12; Para. 0033, 0042, a location of the RFID device 9 which has touched the touch panel 2 is detected, and the RFID device 9 is easily identified).
Mugiraneza does not expressly disclose a touch-and-display device operated with an active pen, wherein in a display period, the circuit applies a common voltage to the sensing electrodes through the sensing lines.
Jung teaches a touch-and-display device operated with an active pen (Fig. 10, 16; Para. 0076-0084, active stylus pen, 20), wherein in a display period, the circuit applies a common voltage to the sensing electrodes through the sensing lines (Fig. 15; Para. 0060, the touch sensors C1 to C4 supply a common voltage Vcom to the pixels 101 during display sections Td1 and Td2).
Mugiraneza to include the active stylus of Jung because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the touch-and-display device of Mugiraneza as modified by the active stylus of Jung can yield a predictable result of providing an active stylus pen being insensitive to external noise and having enhanced sensing performance with respect to an uplink signal input from a touch screen, regardless of whether a palm touches the touch screen.  Thus, a person of ordinary skill would have appreciated including in the touch-and-display device of Mugiraneza the ability to use the active stylus of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, as to claim 6, Jung discloses an active stylus, comprising a case (Fig. 16, Para. 0083, housing, 280) and a conductive tip (Fig. 16; Para. 0077-0078, conductive tip, 210).

As to claims 2 and 7, Mugiraneza disclose the touch-and-display device of claim 1.  Mugiraneza discloses wherein the peripheral electrode has a continuous structure surrounding the display area (Fig. 11, 12; Para. 0055, proximity sensing electrode, 4c; Para. 0034, Each of loop electrodes (i.e., the proximity sensing electrodes 4) is preferably provided so as to surround segment electrodes (i.e., the touch sensing electrodes 3)).

As to claims 3 and 8, Mugiraneza disclose the touch-and-display device of claim 1.  Mugiraneza discloses touch-and-display device of claim 1, wherein the peripheral electrode comprises copper foil, conductive paint, conductive adhesive, conductive past, or conductive iron (Para. 0029, 0071, proximity sensing electrodes 4 is preferably made of indium tin oxide (ITO) or metal).

As to claims 4 and 9, Mugiraneza disclose the touch-and-display device of claim 1.  Mugiraneza discloses touch-and-display device of claim 1, further comprising: 
a first substrate, wherein the sensing electrodes are disposed on the first substrate (Fig. 1; Para. 0021, a thin film transistor (TFT) substrate 6); 
a second substrate  (Fig. 1; Para. 0021, a color filter (CF) substrate 7); 
a liquid crystal molecule, disposed between the first substrate and the second substrate  (Fig. 1; Para. 0021, a liquid crystal layer 8); and 
a black matrix, disposed at a side of the second substrate facing the first substrate  (Fig. 1; Para. 0025, black matrix 12), 
wherein the peripheral electrode is disposed at a side of the black matrix facing the first substrate  (Fig. 1).

As to claims 5 and 10, Mugiraneza disclose the touch-and-display device of claim 1.  Mugiraneza discloses touch-and-display device of claim 4, wherein the black matrix completely covers the peripheral electrode (Fig. 1; Para. 0025, black matrix 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/           Examiner, Art Unit 2626